UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-53348 ALTEGRIS WINTON FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation or organization) 84-1496732 (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[X] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Operations 8 Statements of Changes in Partners’ Capital (Net Asset Value) 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. REMOVED AND RESERVED 33 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 Rule 13a–14(a)/15d–14(a) Certifications 36 Section 1350 Certifications 37 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2011 (Unaudited) and DECEMBER 31, 2010 (Audited) ASSETS Equity in Newedge USA, LLC account Cash $ $ Unrealized gain on open commodity futures contracts Long options (cost $63,620 and $37,075) Unrealized gain (loss) on open forward contracts ) Cash and cash equivalents Investment securities at value (cost - $777,523,049 and $668,127,850) Interest receivable Total assets $ $ LIABILITIES Short options (proceeds $119,620 and $68,475) $ $ Commissions payable Management fee payable Administrative fee payable Service fees payable Incentive fee payable Redemptions payable Subscriptions received in advance Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes 1 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments - United States U.S. Government Agency Bonds and Notes $ 10/12/2012 Federal Farm Credit Bank, 0.55% $ % 5/2/2013 Federal Farm Credit Bank, 0.75% % 4/4/2013 Federal Farm Credit Bank, 0.84% % 4/15/2013 Federal Farm Credit Bank, 0.85% % 11/10/2011 Federal Home Loan Bank, 0.09% % 1/11/2012 Federal Home Loan Bank, 0.10% % 4/2/2012 Federal Home Loan Bank, 0.16% % 4/2/2012 Federal Home Loan Bank, 0.17% % 9/14/2012 Federal Home Loan Bank, 0.20% % 7/18/2012 Federal Home Loan Bank, 0.25% % 11/16/2012 Federal Home Loan Bank, 0.50% % 5/9/2013 Federal Home Loan Bank, 0.75% % 5/18/2012 Federal Home Loan Bank, 1.13% % 10/3/2011 Federal Home Loan Bank Disc Note, 0.00% % 10/26/2011 Federal Home Loan Bank Disc Note, 0.02% % 4/29/2013 Federal Home Loan Mortgage Corporation, 0.70% % 12/12/2011 Federal Home Loan Mortgage Corporation Disc Note, 0.10% % 2/6/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.11% % 2/13/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.18% % 5/29/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.20% % 7/6/2012 Federal Home Loan Mortgage Corporation Disc Note, 0.20% % 11/1/2012 Federal National Mortgage Association, 0.55% % 4/20/2012 Federal National Mortgage Association, 1.88% % 11/9/2012 Federal National Mortgage Association, 0.625% % 12/28/2011 Federal National Mortg Assoc Disc Note, 0.01% % Total U.S. Government Agency Bonds and Notes (cost - $436,617,129) % See accompanying notes 2 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2011 (Unaudited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments - United States (continued) Corporate Notes and Repurchase Agreements $ 10/6/2011 American Honda Finance Disc Note, 0.11% $ % 10/4/2011 Argento VariableFunding Disc Note, 0.26% % 10/3/2011 Bank Of Nova Scotia Disc Note, 0.01% % 10/21/2011 BMO Capital Markets, 0.09% % 10/3/2011 Cancara Asset LLC Disc Note, 0.26% % 10/14/2011 Danaher CorporationDisc Note, 0.13% % 10/14/2011 General Electric Capital Disc Note, 0.09% % 10/7/2011 Grampian Funding LLC Disc Note, 0.25% % 10/14/2011 Mizuho Funding LLC Disc Note, 0.20% % 10/20/2011 Mont Blanc Capital Disc Note, 0.27% % 10/27/2011 National Australian Bank, 0.11% % 10/21/2011 Norinchukin Bank, 0.26% % 10/6/2011 Paccar Financial Disc Note, 0.11% % 10/7/2011 State Street Bank & Trust, 0.13% % 10/6/2011 Sumitomo Mutsui Banking, 0.21% % 10/11/2011 Suncorp Group Ltd Disc Note, 0.28% % 10/6/2011 Tasman Funding, Inc Disc Note, 0.28% % 10/20/2011 Thames Asset Global Disc Note, 0.28% % 10/6/2011 Toronto-Dominion Holdings Disc Note, 0.12% % 10/20/2011 Toyota Motor Credit Disc Note, 0.10% % 10/24/2011 Wal-Mart Stores, Inc Disc Note, 0.04% % Total Corporate Notes and Repurchase Agreements (cost - $340,905,920) % Total investment securities - United States (cost - $777,523,049) $ % See accompanying notes 3 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2011 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners Capital LONG FUTURES CONTRACTS: Agriculture Nov 11 - Mar 12 $ ) )% Currencies Dec-11 ) )% Energy Oct 11 - Nov 11 ) )% Interest Rates Nov 11 - Mar 13 % Metals Nov 11 - Mar 12 ) )% Stock Indices Nov 11 - Dec 11 31 ) )% Treasury Rates Dec-11 % Total long futures contracts ) )% SHORT FUTURES CONTRACTS: Agriculture Oct 11 - Apr 12 % Currencies Dec-11 % Energy Oct 11 - Jan 12 % Interest Rates Dec-11 16 % Metals Nov 11 - Aug 12 % Stock Indices Jul 11 - Sep 11 ) )% Treasury Rates Oct-11 39 ) % Total short futures contracts % Total futures contracts $ % LONG OPTIONS CONTRACTS: Future options (cost of $63,620) Oct 11 - Dec 11 51 $ % SHORT OPTIONS CONTRACTS: Future options (proceeds of $119,620) Oct 11 - Dec 11 51 $ % LONG FORWARD CONTRACTS: Currencies $ $ ) )% SHORT FORWARD CONTRACTS: Currencies $ ) % Total forward currencycontracts $ ) )% (1) Represents the U.S. dollar equivalent of the notional amount bought or sold See accompanying notes 4 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments - United States U.S. Government Agency Bonds and Notes $ 4/26/2012 Federal Farm Credit Bank, 0.375% $ % 11/9/2012 Federal Farm Credit Bank, 0.50% % 10/12/2012 Federal Farm Credit Bank, 0.55% % 10/4/2012 Federal Farm Credit Bank, 0.60% % 6/8/2012 Federal Farm Credit Bank, 0.64% % 9/17/2012 Federal Farm Credit Bank, 0.70% % 8/2/2012 Federal Farm Credit Bank, 0.73% % 6/14/2012 Federal Farm Credit Bank, 1.11% % 7/15/2011 Federal Home Loan Bank Disc Note, 0.25% % 12/30/2011 Federal Home Loan Bank, 0.50% % 8/23/2012 Federal Home Loan Bank, 0.50% % 10/25/2012 Federal Home Loan Bank, 0.55% % 10/18/2012 Federal Home Loan Bank, 0.625% % 11/15/2012 Federal Home Loan Bank, 0.625% % 12/10/2012 Federal Home Loan Bank, 0.70% % 12/14/2012 Federal Home Loan Bank, 0.75% % 7/18/2011 Federal Home Loan Bank, 1.125% % 8/5/2011 Federal Home Loan Bank, 1.375% % 7/8/2011 Federal Home Loan Mortg Corp Disc Note, 0.27% % 6/21/2011 Federal Home Loan Mortg Corp Disc Note, 0.27% % 8/29/2011 Federal Home Loan Mortgage Corp, 0.31% % 6/22/2012 Federal Home Loan Mortgage Corporation, 0.625% % 12/21/2012 Federal Home Loan Mortgage Corporation, 0.80% % 7/26/2012 Federal Home Loan Mortgage Corporation, 1.00% % 3/31/2011 Federal National Mortg Assoc Disc Note, 0.22% % 8/1/2011 Federal National Mortg Assoc Disc Note, 0.31% % 7/8/2011 Federal National Mortg Assoc Disc Note, 0.41% % 7/14/2011 Federal National Mortg Assoc Disc Note, 0.42% % 8/15/2011 Federal National Mortgage Association, 0.29% % 11/1/2012 Federal National Mortgage Association, 0.55% % 11/9/2012 Federal National Mortgage Association, 0.625% % 12/6/2012 Federal National Mortgage Association, 0.75% % 9/17/2012 Federal National Mortgage Association, 0.75% % 12/13/2012 Federal National Mortgage Association, 0.80% % 7/12/2012 Federal National Mortgage Association, 1.05% % Total U.S. Government Agency Bonds and Notes (cost - $323,151,066) % See accompanying notes 5 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2010 (Audited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners Capital Fixed Income Investments - United States (continued) Corporate Notes and Repurchase Agreements $ 1/3/2011 Atmos Energy Corp Disc Note, 0.28% $ % 1/3/2011 Autozone Inc Disc Note, 0.32% % 1/5/2011 Autozone Inc Disc Note, 0.32% % 1/7/2011 Autozone Inc Disc Note, 0.30% % 1/5/2011 Avery Dennison Corp Disc Note, 0.30% % 1/3/2011 Bank of America Repo, 0.07% % 1/4/2011 Barclays US Funding Corp Disc Note, 0.23% % 1/12/2011 Credit Agricole N A Disc Note, 0.28% % 1/5/2011 Dexia Delaware LLC Disc Note, 0.34% % 1/26/2011 Metlife Short Term Funding Disc Note, 0.24% % 1/4/2011 Nissan Mtr Accp CP Disc Note, 0.38% % 1/7/2011 Nissan Mtr Accp CP Disc Note, 0.38% % 1/3/2011 Pacificorp Disc Note, 0.30% % 1/12/2011 Philip Morris Intl Inc Disc Note, 0.21% % 1/5/2011 Prudential Funding Corp Disc Note, 0.30% % 1/5/2011 Reed Elsevier Inc Disc Note, 0.32% % 1/12/2011 Societe Generale North America Inc Disc, 0.27% % 1/3/2011 Societe Generale North America Inc Disc, 0.10% % 1/5/2011 Spectra Energy Captl Disc Note, 0.36% % 1/3/2011 Volkswagen of America Disc Note, 0.35% % Total Corporate Notes and Repurchase Agreements (cost - $344,976,784) % Total investment securities - United States (cost - $668,127,850) $ % See accompanying notes 6 ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2010 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners Capital LONG FUTURES CONTRACTS: Agriculture Jan 11 - May 11 $ % Currencies Mar-11 % Energy Jan 11 - Apr 11 % Interest Rates Jan 11 - Sept 12 % Metals Jan 11 - Nov 11 % Stock Indices Jan 11 - Mar 11 % Treasury Rates Mar-11 6 % Total long futures contracts % SHORT FUTURES CONTRACTS: Currencies Jan 11 - Mar 11 ) )% Energy Jan 11 - Mar 11 ) )% Interest Rates Mar 11 - Mar 13 ) )% Metals Jan 11 - Nov 11 ) )% Stock Indices Jan 11 - Mar 11 % Treasury Rates Mar-11 ) )% Total short futures contracts ) )% Total futures contracts $ % LONG OPTIONS CONTRACTS: Stock Indices (cost of $37,075) Jan 11 - Mar 11 61 $ % SHORT OPTIONS CONTRACTS: Stock Indices (proceeds of $68,475) Jan 11 - Mar 11 61 $ % LONG FORWARD CONTRACTS: Currencies Jan 11 - Mar 11 $ $ ) )% SHORT FORWARD CONTRACTS: Currencies Jan 11 - Mar 11 $ % Total forward currencycontracts $ % (1) Represents the U.S. dollar equivalent of the notional amount bought or sold See accompanying notes 7 ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Three Months Ended Nine Months Ended September 30, September 30, TRADING GAINS (LOSSES) Gain (loss) on trading of derivatives contracts Realized $ Change in unrealized ) Brokerage commissions ) Gain (loss) from trading futures Gain (loss) on trading of securities Realized ) Change in unrealized ) ) ) Gain (loss) from trading securities ) ) ) Foreign currency translation gains (losses) Total trading gains (losses) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee Administrative fee Service fees Incentive fee Professional fees Total expenses Net investment (loss) NET INCOME (LOSS) $ See accompanying notes 8 ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2(Unaudited) Limited Partners Original Original Special Institutional General Total Class A Class B Interests Class A Class B Interests Partner Balances at December 31, 2010 $ Transfers 0 ) 0 ) ) 0 Capital additions 0 0 0 0 Capital withdrawals ) ) ) 0 ) ) ) 0 Net income (loss) for the nine months ended September 30, 2011 Offering costs ) 0 Balances at September 30, 2011 $ Balances at December 31, 2009 $ Transfers 0 ) 0 Capital additions 0 0 0 0 Capital withdrawals ) 0 Net income (loss) for the nine months ended September 30, 2010 Offering costs ) 0 Balances at September 30, 2010 $ See accompanying notes 9 ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES General Description of the Partnership Altegris Winton Futures Fund, L.P. (f/k/a Winton Futures Fund, L.P. (US)) (the “Partnership”) was organized as a limited partnership in Colorado in March 1999, and will continue until December 31, 2035, unless sooner terminated as provided for in the Agreement of Limited Partnership, as amended and restated from time to time (“Agreement”).The Partnership filed an amendment to its Certificate of Limited Partnership on April 14, 2011 in order to change its name from Winton Futures Fund, L.P. (US) to Altegris Winton Futures Fund, L.P.The Partnership's general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) (the “General Partner”).The Partnership speculatively trades commodity futures contracts, options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets.It is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) Government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and futures commission merchants (brokers) through which the Partnership trades. Method of Reporting The Partnership follows accounting standards set by the Financial Accounting Standards Board, commonly referred to as the “FASB”. The FASB sets generally accepted accounting principles (“GAAP”) that the Partnership follows to ensure consistent reporting of the Partnership’s financial condition, results of operations, and changes in partners’ capital. References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification referred to as “ASC”. The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles (“GAAP”), which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates. The accompanying unaudited condensed financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the “SEC”) and, therefore, do not include all information and footnote disclosure required under GAAP.The financial information included herein is unaudited, however, such financial information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the financial statements for the interim period. Cash and Cash Equivalents Cash and cash equivalents includes cash and other highly liquid investments with financial institutions containing original maturity dates of 90 days or less. A portion of the cash designated as Equity in Newedge USA, LLC is restricted and held as margin collateral for futures transactions. 10 ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Basis of Accounting Security transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions and other trading fees are reflected as an adjustment to cost or proceeds at the time of the transaction. Interest income is recorded on the accrual basis. Gains or losses on futures contracts and options on futures contracts are realized when contracts are liquidated. Net unrealized gains or losses on open contracts (the difference between contract trade piece and quoted market price) are reflected in the statement of financial condition. Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations. Brokerage commissions on futures and options on futures contracts include other trading fees and are charged to expense when contracts are opened. Fair Value The Partnership values its investments in accordance with Accounting Standards Codification 820 - Fair Value Measurements (“ASC 820”).Under ASC 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants and the measurement date. In determining fair value, the Partnership uses various valuation approaches. ASC 820 establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: 11 ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value(continued) Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Partnership has the ability to access. Because valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these assets and liabilities does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary from assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. 12 ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value(continued) The Partnership values futures and options on futures contracts at the closing price of the contracts primary exchange. The Partnership includes futures and options on futures contracts in Level 1 of the fair value hierarchy. Forward currency contracts are valued at fair value using spot currency rates and adjusted for interest rates and other typical adjustment factors. The Partnership includes forward currency contracts in Level 2 of the fair value hierarchy. The fair value of U.S. government agency bonds and notes is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs that include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. government agency bonds and notes are generally categorized in Levels 1 or 2 of the fair value hierarchy. The fair value of corporate notes is estimated using recently executed transactions, market price quotations (where observable), notes spreads or credit default swap spreads. The spread data used are for the same maturity as of the notes. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, notes, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. These valuation methods represent both a market and income approach to fair value measurement. Corporate notes are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. 13 ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value(continued) The following table presents information about the Partnership’s assets and liabilities measured at fair value as of September 30, 2011 and December 31, 2010: Quoted Prices in Active Markets for Identical Significant Other Observable Inputs Significant Unobservable Inputs Balance as of September 30, 2011 Assets (Level 1) (Level 2) (Level 3) June 30, 2011 Assets: Options contracts $ $
